Title: Abigail Adams to Mary Smith Cranch, 21 March 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
N york March 21 1790
I was in hopes of hearing from you by last Nights post, as I am solicitious to learn how mrs Norten does. I had Letters from Thomas and find that he is returnd to Cambridge very well he says, and he gives me the agreeable News of his Aunt shaws having got well to Bed with a daughter added to her Family. I have been anxious for her; as her Health is so slender, and I know how to feel for you too the anxiety of a Parent.
Mr Adams has spoken to Genll Knox upon the subject of your Letter, and has received a [pro]mise from him, that he will do Something for mr Cranch within a [. . .]ghtnight; I wish it may put him upon such a footing as to enable him to marry. Betsy will make him an excellent wife. I wish their prospects were better. present my Regards to her and tell her that I shall always be happy to promote her interest, and wish it was more in my power—
pray what is the dismall story we hear of Mrs danfords jumping out of a 3 story window? has she been long delirious? what was the matter with mrs Jones. she lookt as like to live last fall when she was here as any person of her age. How is Lucy Jones, I heard last fall a very allarming account of her Health. our Good Aunt I hope makes the dr very happy. is mrs Tufts like to increase her Family, I mean Young mrs Tufts! I hope nothing of the kind will take place with the other. I think it would be like to distroy the Harmony between the two Families I want to know all about the good folks in whose happiness I feel interested. I am sorry for what you write me respecting the one lately married, but I expected it. do you remember the Story of the Parissian Girl who insisted upon being hang’d because her Father and her Grand Father were hang’d. it is a sad misfortune when example can be plead to satisfy scruples—but there never was any delicacy of Sentiment about her. I am sorry for her Grandmother who I know it must Hurt.
Mrs Smith & children are gone on a visit to Jamaica. the House seems deserted. I expect their return soon, but not their continuence with me, as they are going to live in the city, and the cols Mother and Family are comeing into Town to live soon. my Family has been so large for this year past, that we shall not make both ends meet, as they Say the expences of Removing a Family Furniture &c was a heavy burden, and the Wages of servants is very high here, especially for such misirables as one is obliged to put up with—but I hate to complain. no one is without their difficulties, whether in High, or low Life, & every person knows best where their own shoe pinches— my Love to Mrs Norten tell her to keep up a good Heart but be sure you do not let Lucy be with her. I know her make so well that she could not stand the trial.
I have had a Nervious Headack for this week past, which has quite unfitted me for any thing, and obliges me to make my Letter shorter than I designd
Remember me kindly to all inquiring Friends and be assured of the affectionate Regards of / your sister
A Adams
Mrs Brisler Lucy & children are well
